

 
Exhibit 10.5
 


 
AMENDMENT NO. 2 TO STOCK REPURCHASE AGREEMENT
 
This AMENDMENT NO. 2 dated as of December 1, 2006 (“Amendment No. 2”) to STOCK
REPURCHASE AGREEMENT entered into as of November 28, 2005 (“Stock Repurchase
Agreement”), as previously amended on July 10, 2006 (“ Amended Stock Repurchase
Agreement”) by and between Scientigo, Inc., a Delaware corporation
(“Scientigo”), and Guideline, Inc., formerly known as Find/SVP, Inc., a New York
corporation (“Guideline”).
 
RECITALS
 
A. Scientigo, TIGO Search, Inc., a Delaware corporation (“Tigo”), and Guideline
have previously entered into that certain Transaction Agreement, dated as of the
date hereof (the “Transaction Agreement”), pursuant to which, among other
things, Guideline has been issued four hundred and ninety (490) shares of Tigo
common stock, par value $0.001 per share (the “Tigo Shares”).
 
B.  Scientigo and Guideline have previously agreed to amend the Amended Stock
Repurchase Agreement to provide for: (i) the establishment of the time period
during which Scientigo shall repurchase Tigo Shares, (ii) a revised calculation
method for the Scientigo Common Stock portion of the Repurchase Payment, and
(iii) the securitization of Scientigo’s and Tigo’s obligations under this
Agreement pursuant to the Amended and Restated Security Agreement and executed
by Scientigo and Tigo for the benefit of Guideline.  
 
C. Scientigo, having been unable to complete successfully a financing
transaction on or before October 10, 2006, did not complete its repurchase
obligation on or before October 10, 2006 as required under Amendment No. 1 to
the Stock Purchase Agreement.
 
D. Scientigo requested Guideline for an extension of time to complete its
repurchase obligation and in consideration of such request made a good faith
payment of $100,000 on October 26, 2006. As a result, the remaining balance due
from Scientigo to Guideline is $250,000.
 
NOW, THEREFORE, in consideration of the above recitals and the mutual agreements
and covenants set forth herein, the sufficiency of which is hereby acknowledged,
the parties agree as follows:
 
1.  Capitalized Terms; Find/SVP, Inc, Change of Name. Unless otherwise defined,
Capitalized Terms set forth herein shall have the meanings assigned to them in
the Amended Stock Repurchase Agreement. Find/SVP, Inc. changed its name to
Guideline, Inc. effective March 14, 2006 - consequently all references to
Find/SVP in the Amended Stock Repurchase Agreement shall be read as referring to
Guideline.
 

--------------------------------------------------------------------------------


 
2.  Revision to Section 1. of Amended Stock Repurchase Agreement - Right
of Repurchase.
 
Section 1 of the Amended Stock Repurchase Agreement is hereby amended as
follows:
 
(a)  Section 1, subsection (ii) of the Amended Stock Repurchase Agreement is
amended to delete “three months from the date hereof” and substitute in place
thereof “December 31, 2006.”
 
(b)  The first paragraph of Section 1, subparagraph (b) of the Amended Stock
Repurchase Agreement is amended in its entirety as follows:
 
“(b) Three Hundred Fifty Thousand Dollars ($350,000) in cash on or before the
Repurchase Date as follows:
 
(i) $100,000 paid on October 26, 2006;
 
(ii) $50,000 on or before December 1, 2006;
 
(iii) $50,000 on or before December 15, 2006; and
 
(iii) $150,000 on or before December 31, 2006.
 
(c)  The penultimate paragraph of Section 1 of the Amended Stock Repurchase
Agreement is hereby deleted in its entirety and the following paragraph is
substituted therefore:
 
“In connection with the repurchase of the Tigo Shares, Scientigo shall notify
Guideline two (2) business days in advance of the earlier of (i) or (ii) above
and shall make transfer of the Scientigo Common Stock and shall pay the
remaining balance of the cash portion of the Repurchase Payment to Guideline.”
 
3.  Miscellaneous.

 
(a)  No Other Changes in the Amended Stock Repurchase Agreement. Except as
specifically amended above, the Amended Stock Repurchase Agreement shall remain
in full force and effect in the original form as amended agreed by the Parties,
and is hereby ratified and confirmed.
 
(b)  Governing Law. THIS AMENDMENT NO. 2 AND THE OBLIGATIONS OF EACH PARTY
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO THE PRINCIPLES THEREOF
REGARDING CONFLICT OF LAWS, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.
 

--------------------------------------------------------------------------------


 
(c)  Counterparts.This Amendment No. 2 may be executed and delivered in
counterparts, each of which shall constitute an original, and all of which
together shall constitute one Amendment No. 2. A facsimile, telecopy or other
reproduction of this Amendment No. 2 may be executed by either party, and an
executed copy of this Amendment No. 2 may be delivered by either party by
facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes.
 
IN WITNESS WHEREOF, the parties have caused this Amendment No. 2 to the Amended
Stock Repurchase Agreement to be executed as of the date first written above.

        SCIENTIGO, INC.  
   
   
    By:   /s/ Harry J. Pettit                             Name: Harry J. Pettit
  Title: Chief Executive Officer




        GUIDELINE, INC.  
   
   
    By:   /s/ Peter Stone                 Name: Peter Stone   Title: Chief
Financial Officer

 

--------------------------------------------------------------------------------


 